ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.
This Allowability Notice supplements the 4/19/2022 and 5/11/022 notices.

Information Disclosure Statements (IDSs)
The IDSs submitted on 7/7/2022 and 7/8/2022 are in compliance with the provisions of 37 CFR 1.97, except as noted below.  The IDSs have been considered by the examiner, except as noted below.
Each of the three foreign application examination Non-Patent Literature citations among the two IDSs has not been considered because each lacks context for consideration.  For example, the claims and other relevant documents of the respective foreign applications, necessary to consideration of the cited documents, are not available in the record of the instant application.

Drawings
The 1/5/2022 replacement drawings are accepted, replacing-in-part the 2/23/2018 original drawings.  All drawings objections have been withdrawn.

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631